DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
 Claims 1-9, 10-16 are drawn to a computerized method and a computer system for employee shift or transportation load tracking and delivery tracking with a markup language for creating web pages, classified in H04W4/14, G06F40/134, H04M1/72445, H04M1/72436;
Claims 17-19 are drawn to a computerized method for geofence-based automatic time clocking, classified in G06Q10/1091, H04W4/029, G06Q10/0833.
The species are independent or distinct because:
	Inventions I and II are related as product and process of use. The inventions can
be shown to be distinct if either or both of the following can be shown: (1) the process
for using the product as claimed can be practiced with another materially different
product or (2) the product as claimed can be used in a materially different process of
using that product. See MPEP § 806.05(h). In the instant case, the product as claimed
can be used in a materially different process of using that product such as tracking an employee comprising embedding a hyperlink within any type of message.
Restriction for examination purposes as indicated is proper because all the

required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries.
This application contains claims directed to the following patentably distinct species:
	Species A: Fig. 13
	Species B: Figs. 11A-11B
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 10, 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Richard Peters (Reg. No. 61,441) on 12/20/21, a provisional election was made without traverse to prosecute the invention of species B, claims 17-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract does not include all subject matter that is included in the disclosure, and thus, is not directed to the entire disclosure nor does it include a technical disclosure of any improvements. Further, the abstract is directed entirely to a species that was not elected responsive to the restriction requirement. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 17-19 are objected to because of the following informalities:
"device an x-axis/y-axis" should be "device in an x-axis/y-axis" [Claim 17, line 6];
"the z-axis measure" should be "the z-axis measure of the structure in the geographic region" [Claim 17, line 14];
"geographic region defines by the geographic region" should be "geographic region" [Claim 17
"each event associated with creating the virtual perimeter around the geographic region" should be "an event associated with the creating the virtual perimeter around the geographic region " [Claim 18, line 16];
"a jobsite" should be "the jobsite" [Claim 19, line 1].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 
Claim 18 recites "the method" in line 1. There is insufficient antecedent basis for these limitations in the claims. That is, the claim only mentions “a computerized method” prior to this portion of the limitation. Therefore, it is not clear if “the method” is the same or different method as the “computerized method”. Claim 19 is also rejected for the same reason due to its dependency on claim 18;
Claim 18 recites "the landline telephone" in lines 4/7/8/14. There is insufficient antecedent basis for this limitation in the claims. That is, the claim does not mention a landline telephone prior to this portion of the limitation. Claim 19 is also rejected for the same reason due to its dependency on claim 18;
Claim 18 recites "the jobsite" in line 8. There is insufficient antecedent basis for this limitation in the claims. That is, the claim does not mention a jobsite prior to this portion of the limitation. Claim 19 is also rejected for the same reason due to its dependency on claim 18;
Claim 18 recites "the telephonic communication" in lines 5, 15. There is insufficient antecedent basis for this limitation in the claims. That is, the claim does not mention a telephonic communicaiton prior to this portion of the limitation. Claim 19 is also rejected for the same reason due to its dependency on claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 17 recites a computerized method useful for geofence-based automatic time clocking comprising: creating a virtual perimeter around a geographic region, wherein the geographic region is defined with an x-axis/y-axis geographic coordinate system and a z-axis measure of a structure in the geographic region; assigning the geographic region within the virtual perimeter a job-site number; tracking a location of a user's mobile device an x-axis/y-axis geographic subregion of the geographic region; determining the z-axis measure in the structure of the user; automatically determining when a user enters the x-axis/y-axis geographic subregion of the geographic region defined by the geographic region; determining when the user enters the z-axis measure defined by the geographic region; automatically recording a time that the user is in the geographic region as long as the user is in the x-axis/y-axis geographic subregion and the z-axis measure; assigning the time the user is in the virtual perimeter to a time sheet of the user as an employee of a company; detecting that the user has left the geographic region; ceasing to record the time that the user is in the geographic region; and detecting that the user has left the geographic region.
The limitations of creating a virtual perimeter around a geographic region, wherein the geographic region is defined with an x-axis/y-axis geographic coordinate system and a z-axis measure of a structure in the geographic region; assigning the geographic region within the virtual perimeter a job-site number; 

Claims 18-19 depend on claim 17 and include all the limitations of claims 17. Therefore, claims 18-19 recite the same abstract idea of fundamental business practices and/or commercial interactions, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 18-19 recite further limitations that are directed to certain methods of organizing human activity. This judicial exception is not integrated into a practical application. These additional steps are considered an abstract idea (certain methods of organizing human activity) and do not integrate the judicial exception into a practical application. That is, the tracking of user locations, receiving check in codes, clocking in and clocking out, identifying employee breaks, aggregating user work time information to be provided for payroll, and geographic regions including job sites are directed to fundamental business practices and/or commercial interactions. Accordingly, claims 18-19 further recite the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. These additional steps are considered an abstract idea (certain methods of organizing human activity) and does not integrate the judicial exception into a practical application. Further 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0288569) in view of Jain (US 2015/0348214).
Regarding claim 17, Wang discloses:
A computerized method useful for geofence-based automatic time clocking comprising: creating a virtual perimeter around a geographic region, wherein the geographic region is defined with an x-axis/y-axis geographic coordinate system and a z-axis measure of a structure in the geographic region at least by ([0057] “According to the illustrative exemplary embodiment depicted in FIG. 2, a 3D PPS measurement system 200 requires at least three nodes, 50, 51, and 52, for use in estimating the Cartesian coordinate position (x, y, z) for the UE 20 within an enclosure 202, such as, for example, a room of a dwelling or retailer.”) and Figs. 2, 4 show enclosures, such as rooms or buildings, in which users of user equipment “UE” are tracked all within a cartesian or x, y, z coordinate system;
assigning the geographic region within the virtual perimeter a job-site number at least by ([0123]-[0124] discloses assigning building ids and room ids (job-site number) for buildings and rooms, respectively);
tracking a location of a user's mobile device an x-axis/y-axis geographic subregion of the geographic region at least by ([0057] “According to the illustrative exemplary embodiment depicted in FIG. 2, a 3D PPS measurement system 200 requires at least three nodes, 50, 51, and 52, for use in estimating the Cartesian coordinate position (x, y, z) for the UE 20 within an enclosure 202, such as, for example, a room of a dwelling or retailer” [0073] “the PPS may obtain a three-dimensional position for UE 20 in Cartesian coordinates using the following exemplary operations as Equation 9” [0213] “An exemplary application service for use by a PPS in an office building context to tracking objects in the building may include applying a portable UE 20 on an object and tracking the position of the object in the building”);
determining the z-axis measure in the structure of the user at least by ([0057] “According to the illustrative exemplary embodiment depicted in FIG. 2, a 3D PPS measurement system 200 requires at least three nodes, 50, 51, and 52, for use in estimating the Cartesian coordinate position (x, y, z) for the UE 20 within an enclosure 202, such as, for example, a room of a dwelling or retailer” [0073] “the PPS may obtain a three-dimensional position for UE 20 in Cartesian coordinates using the following exemplary operations as Equation 9”);
automatically determining when a user enters the x-axis/y-axis geographic subregion of the geographic region defined by the geographic region at tracking a person entering which room at what time staying for how long”);
determining when the user enters the z-axis measure defined by the geographic region at least by ([0057] “According to the illustrative exemplary embodiment depicted in FIG. 2, a 3D PPS measurement system 200 requires at least three nodes, 50, 51, and 52, for use in estimating the Cartesian coordinate position (x, y, z) for the UE 20 within an enclosure 202, such as, for example, a room of a dwelling or retailer” [0210] “An exemplary application service for use by a PPS in a building security service context may include: (i) embedding the UE 20 device (e.g., a chip) into a badge; (ii) tracking a person's route in the building space; (iii) tracking a person entering which room at what time staying for how long”);
automatically recording a time that the user is in the geographic region as long as the user is in the x-axis/y-axis geographic subregion and the z-axis measure at least by ([0057] “According to the illustrative exemplary embodiment depicted in FIG. 2, a 3D PPS measurement system 200 requires at least three nodes, 50, 51, and 52, for use in estimating the Cartesian coordinate position (x, y, z) for the UE 20 within an enclosure 202, such as, for example, a room of a dwelling or retailer” [0210] “An exemplary application service for use by a PPS in a building security service context may include: (i) embedding the UE 20 device tracking a person entering which room at what time staying for how long”);
Wang fails to disclose “assigning the time the user is in the virtual perimeter to a time sheet of the user as an employee of a company; detecting that the user has left the geographic region; ceasing to record the time that the user is in the geographic region; and detecting that the user has left the geographic region”
However, Jain teaches the following limitations, assigning the time the user is in the virtual perimeter to a time sheet of the user as an employee of a company at least by ([0007] “Optionally, the time the user is in the virtual perimeter can be assigned to a time sheet of the user as an employee of a company.”);
detecting that the user has left the geographic region; ceasing to record the time that the user is in the geographic region; and detecting that the user has left the geographic region at least by ([0007] “It can be detected that the user has left the geographic region. The recording of the time that the user is in the geographic region can be ceased”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Jain into the teaching of Wang because the references similarly disclose the tracking or monitoring of employee’s location and time. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wang to further include the automatic recording of how long 
As per claim 18, claim 17 is incorporated, Jain further discloses:
determining that the user is utilizing an excused period to be outside the geographic region at last by ([0007] “The excused period to be outside the geographic region can be automatically determined from information in the user's mobile device calendar or in a list of assignments associated with the user.”).
receiving a check-in code input from an employee input into the landline telephone during the telephonic communication, wherein after the check-in code is received: locating the landline telephone at least by ([0044] “In step 1004, an employee calls into a pre-assigned telephone number from a landline inside the facility. In step 1006, the employee chooses check-in/checkout code and enters Employee ID when prompted. In step 1008, the system locates the landline and records that related jobsite and time against the attendance record.”);
verifying the location of the landline telephone is within a building within the jobsite at least by ([0008] “A telephonic communication from a landline telephone used by an employee is received… The employee is clocked in when both the check-in code from the landline telephone and the location of the mobile device indicate that the employee is within the geographic region” [0044] “a geofence is created around a facility and marked as a jobsite. In step 1004, an employee calls into a pre-assigned telephone number from a landline inside the facility.”);
performing a network locate operation on the user's mobile device to determine a location of the user's mobile device at the time the check-in code is received; recording the location of the user's mobile device at the time the check-in code is received in the employee's attendance record at least by ([0008] “A telephonic communication from a landline telephone used by an employee is received… The employee is clocked in when both the check-in code from the landline telephone and the location of the mobile device indicate that the employee is within the geographic region” [0044] “In step 1010, in order to verify the presence of the employee inside the building, the system does a network locate on the employee's mobile phone. In step 1012, the network returns a coarse or precise location of the employee phone. This is recorded in the employee attendance record.”);
receiving an employee identifier manually input into the landline telephone by the employee during the telephonic communication at least by ([0044] “In step 1004, an employee calls into a pre-assigned telephone number from a landline inside the facility. In step 1006,the employee chooses check-in/checkout code and enters Employee ID when prompted.”),
and wherein the employee identifier is associated with each event associated with creating the virtual perimeter around the geographic region at least by ([0033] “FIG. 3 illustrates an example report 300 generated by a geofence-based time clocking, according to some embodiments. Report 300 can be generated in a computer-readable form in step 110 of process 100. Report 300 can be generated by process 200 as well. Report 300 can include employee identifier associated with each event, a job identifier associated with each event, a customer identifier associated with each event, and/or distance attribute associated with each event.” [0044] “In step 1002 of process 1000, a geofence is created around a facility and marked as a jobsite…In step 1008, the system locates the landline and records that related jobsite and time against the attendance record.”);
and wherein the excused period to be outside the geographic region is automatically determined from information in the user's mobile device calendar or in a list of assignments associated with the user at least by ([0007] “It can be detected that the user has left the geographic region. The recording of the time that the user is in the geographic region can be ceased. The excused period to be outside the geographic region can be automatically determined from information in the user's mobile device calendar or in a list of assignments associated with the user”),
wherein the geographic region comprises a physical work site at least by ([0007] “The geographic region can be a physical work site.”),
and wherein an aggregated time that the user is in the geographic region for a specified period is provided as payroll information for the user for the specified period at least by ([0007] “An aggregated time that the user is in the geographic region for a specified period is provided as payroll information for the user for the specified period.”).
As per claim 19, claim 18 is incorporated, Jain further discloses:
wherein the geographic region comprises a job site at least by ([0031] “In step 102 of process 100, a virtual perimeter can be created around a job site (e.g. a location where an employee performs employment-related activities). A job site can be a construction site, a delivery route, an office building, a school, etc. For example, geo-fencing methodologies can be implemented to define a region associated with a job site”).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jan (US 2018/0308063) discloses a personnel management system that comprises beacons distributed around an employer facility to assist in tracking employee movement, automating punch-in and punch-out events, automating timecard record keeping, and providing navigation services within the employer facility;
Ridge (US 9,020,848) discloses tracking time and location of an employee and time tracking software installed on a mobile device to detect the presence (or lack of presence) of an electronic signal emitted by a NFC (near field communication), BLE (Bluetooth Low Energy), or other wireless device;
Davis (US 10,803,499) discloses the tracking of worker locations and tasks;
Hicks 
Simon (US 2017/0372188) discloses the tracking of industrial vehicles’ locations using badges according to time;
Arteaga (US 2009/0105950) discloses the tracking of employee movements within buildings;
Alper (US 2017/0091712) discloses the tracking of employee movements within the workplace and timekeeping;
Zeitfuss (US 2004/0066329) discloses the real-time tracking of objects in three dimensions;
Ray (US 9,052,999) discloses the determining of the altitude of user equipment within a building.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169